DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-10 and 12-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/15/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12, 14-15, and 17-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 9,086,034 to Aten in view of US Patent Number 2,897,533 to Bull and US Patent Number 10,040,563 to Pinto.

Regarding claim 1, Aten discloses an aft cascade ring (cascade ring 120), comprising:
A first ring portion (120) having a first arc shape and defining a first portion first lug (mounting hole 123);
A second ring portion (wall portion 113) having a second arc shape and defining a second portion first lug, the second ring portion being coupled to the first ring portion such that the first portion first lug and the second portion first lug are 
A first connector configured to be coupled to the first ring portion such that the first connector is aligned with the first portion first lug and the second portion first lug (Figure 3A shows multiple mounting holes 123 and Figure 3B shows fastener 125 extending through mounting hole 123, meaning that the holes through 120 and 113 are aligned).
Aten does not disclose the first connector comprising a first actuator pathway ring defining a first opening, wherein the first portion first lug, the second portion first lug, and the first opening define a first actuator pathway.  However, this limitation is taught by Bull.  Bull discloses fastener for a wall or panel that that is a grommet which comprises a ring defining a first opening.  When such a grommet is mounted as a fastener 125 as shown in Figure 3B of Aten, the holes through the grommet, ring 120, and wall 113 define a pathway. Column 6, lines 29-32 of Aten suggests that “the body portion 113 of each flow deflection shelf 110 can be removably connected to the aft cascade ring 120, such as by one or more removable fasteners 125 of a type or types known in the art”.  It would thus be obvious to a person having ordinary skill in the art to modify Aten using the teachings from Bull to use fasteners defining openings such as grommets as a known type of removable fastener.   
Aten and Bull do not disclose the first actuator pathway being configured to receive a portion of a first actuator.  However, this limitation is taught by US Patent Number 10,040,563 to Pinto.  Pinto discloses a thrust reverser system, and Figures 3 and 18 show ring 13 having openings to receive a portion of actuators 26.  It would be obvious to a 

Regarding claim 2 (dependent on claim 1), Aten discloses
The first ring portion further defining a first portion second lug; 
The second ring portion further defining a second portion second lug; and
The first portion second lug and the second portion second lug are aligned in response to the first ring portion being coupled to the second ring portion (Figure 3A shows multiple mounting holes 123 and Figure 3B shows fastener 125 extending through mounting hole 123, meaning that the holes through 120 and 113 are aligned).  

Regarding claim 3 (dependent on claim 2), Aten as modified by Bull and Pinto further teaches a second actuator pathway ring defining a second opening and configured to be coupled to the first ring portion such that the second opening is aligned with the first portion second lug and the second portion second lug, wherein the first portion second lug, the second portion second lug, and the second opening define a second actuator pathway configured to receive a portion of a second actuator.  Figure 3A of Aten shows multiple mounting holes 123 and Figure 3B shows fastener 125 extending through mounting hole 123, which would accommodate a second grommet and actuator as taught by Bull and Pinto.

Regarding claims 4 (dependent on claim 3) and 12 (dependent on claim 11), Aten discloses the aft cascade ring  being configured for use in a nacelle having an axis, and the first actuator pathway ring and the second actuator pathway ring extending radially forward from the first ring portion (see Figure 3B).  

Regarding claims 6 (dependent on claim 1) and 14 (dependent on claim 10), Aten discloses the aft cascade ring forming half of a total aft cascade ring (see cascade ring portions 120a and 120b in Figure 5). 
Aten does not disclose each half being configured to extend from a hinge beam to a latch beam.  However, having disclosed the ring portions 120a and 120b as being separated at the top and bottom, it would be obvious to a person having ordinary skill in the art to attach the ends of the ring portions to beams as a known type of attachment.  

Regarding claim 7 (dependent on claim 1), Aten discloses the first ring portion having a first L-shaped cross-section, the second ring portion having a second L-shaped cross section (formed by sections 122 and 124 in Figure 5), and the aft cascade ring having a U-shaped cross section in response to the first ring portion being coupled to the second ring portion (see Figure 5).  

Regarding claim 10, Aten discloses an aft cascade ring (cascade ring 120), comprising:
A first ring portion (120) having a first arc shape and defining a first portion first lug and a first portion second lug (mounting holes 123);
A second ring portion (wall portion 113) having a second arc shape and defining a second portion first lug, the second ring portion being coupled to the first ring portion such that the first portion first lug and the second portion first lug are aligned (Figure 3B shows fastener 125 extending through mounting hole 123, meaning that the holes through 120 and 113 are aligned);
A first connector configured to be coupled to the first ring portion such that the first connector is aligned with the first portion first lug and the second portion first lug, and a second connector configured to be coupled to the first ring portion such that the second connector is aligned with the first portion second lug and the second portion second lug (Figure 3A shows multiple mounting holes 123 and Figure 3B shows fastener 125 extending through mounting hole 123, meaning that the holes through 120 and 113 are aligned).
Aten does not disclose the first connector comprising a first actuator pathway ring defining a first opening, wherein the first portion first lug, the second portion first lug, and the first opening define a first actuator pathway, and the first portion second lug, the second portion second lug, and the second opening are aligned in response to the first ring portion being coupled to the second ring portion and to the second actuator pathway ring, the first portion second lug, the second portion second lug, and the second opening defining a second actuator pathway.  However, this limitation is taught by Bull.  Bull discloses fastener for a wall or panel that that is a grommet which comprises a ring defining a first opening.  When such a grommet is mounted as a fastener 125 as shown in Figure 3B of Aten, the holes through the grommet, ring 120, and wall 113 define a pathway. Column 6, lines 29-32 of Aten suggests that “the body portion 113 of each flow 
Aten and Bull do not disclose the first actuator pathway being configured to receive a portion of a first actuator and the second actuator pathway being configured to receive a portion of a second actuator.  However, this limitation is taught by US Patent Number 10,040,563 to Pinto.  Pinto discloses a thrust reverser system, and Figures 3 and 18 show ring 13 having openings to receive a portion of actuators 26.  It would be obvious to a person having ordinary skill in the art to modify Aten and Bull using the teachings from Pinto to use a known way of mounting the actuators to a thrust reverser.

Regarding claim 15 (dependent on claim 10), Aten discloses the first ring portion having a first L-shaped cross-section, the second ring portion having a second L-shaped cross section (formed by sections 122 and 124 in Figure 5), and the aft cascade ring having a U-shaped cross section in response to the first ring portion being coupled to the second ring portion (see Figure 5).  

Regarding claim 17, Aten discloses a method for forming an aft cascade ring (cascade ring 120), comprising:
Forming a first ring portion (120) having a first arc shape and defining a first portion first lug (mounting hole 123);
Forming or procuring a first connector (125);
Forming a second ring portion (wall portion 113) having a second arc shape and defining a second portion first lug, and coupling the first ring portion to the second ring portion and to the first connector such that the first portion first lug aligns with the second portion first lug (Figure 3B shows fastener 125 extending through mounting hole 123, meaning that the holes through 120 and 113 are aligned).
Aten does not disclose the first connector comprising a first actuator pathway ring defining a first opening such that the first portion first lug aligns with the second portion first lug and the first opening such that the first portion first lug, and second portion first lug, and the first opening define a first actuator pathway.  However, this limitation is taught by Bull.  Bull discloses fastener for a wall or panel that that is a grommet which comprises a ring defining a first opening.  When such a grommet is mounted as a fastener 125 as shown in Figure 3B of Aten, the holes through the grommet, ring 120, and wall 113 define a pathway. Column 6, lines 29-32 of Aten suggests that “the body portion 113 of each flow deflection shelf 110 can be removably connected to the aft cascade ring 120, such as by one or more removable fasteners 125 of a type or types known in the art”.  It would thus be obvious to a person having ordinary skill in the art to modify Aten using the teachings from Bull to use fasteners defining openings such as grommets as a known type of removable fastener.   
Aten and Bull do not disclose the first actuator pathway being configured to receive a portion of a first actuator.  However, this limitation is taught by US Patent Number 10,040,563 to Pinto.  Pinto discloses a thrust reverser system, and Figures 3 and 18 show ring 13 having openings to receive a portion of actuators 26.  It would be obvious to a person having ordinary skill in the art to modify Aten and Bull using the teachings from Pinto to use a known way of mounting the actuators to a thrust reverser.

Regarding claim 18 (dependent on claim 17), Aten discloses
Forming the first ring portion further includes forming the first ring portion to define a first portion second lug; 
Forming the second ring portion further includes forming the second ring portion to define a second portion second lug.  

Regarding claim 19 (dependent on claim 18), Aten as modified by Bull and Pinto further teaches forming a second actuator pathway ring defining a second opening and coupling the second actuator pathway ring to the first ring portion such that the second opening is aligned with the first portion second lug and the second portion second lug such that the first portion second lug, the second portion second lug, and the second opening define a second actuator pathway configured to receive a portion of a second actuator.  Figure 3A of Aten shows multiple mounting holes 123 and Figure 3B shows fastener 125 extending through mounting hole 123, which would accommodate a second grommet and actuator as taught by Bull and Pinto.  

Claims 5, 8, and 13 are rejected under 35 USC 103 as being unpatentable over US Patent Number 9,086,034 to Aten in view of US Patent Number 2,897,533 to Bull and US Patent Number 10,040,563 to Pinto, in further view of US Patent Number 9,895,840 to Bartel.

Regarding claim 5 (dependent on claim 1), Aten does not disclose the first ring portion and the second ring portion including a composite material that includes a fiber and a thermoplastic.  However, this limitation is taught by Bartel.  Bartel discloses thrust reversers, and column 1, lines 64-67 disclose “Each of the strongbacks is formed of a polymer resin having a continuous fiber reinforcement.  Each of the vanes is formed of a polymer resin, such as a thermoplastic, having a discontinuous fiber reinforcement”.  It would be obvious to a person having ordinary skill in the art to modify Aten using the teachings from Bartel to make the cascade rings out of known materials.  

Regarding claim 8 (dependent on claim 1), Aten does not disclose the first ring portion being coupled to the second ring portion via at least one of welding or bonding.  However, it would be obvious to a person having ordinary skill in the art to modify Aten to use welding or bonding as known types of attachment between parts of an aircraft.  
Bartel further teaches the first ring portion and the second ring portion are each formed using at least one of compression molding or stamping.  Column 2, lines 12-14 disclose “Fabricating the thermoplastic vanes may be performed by compression molding a thermoplastic resin reinforced with discontinuous fibers”.  

Regarding claim 13 (dependent on claim 10), Bartel further teaches:
The first ring portion and the second ring portion including a composite material that includes a fiber and a thermoplastic (Bartel discloses thrust reversers, and column 1, lines 64-67 disclose “Each of the strongbacks is formed of a polymer resin having a continuous fiber reinforcement.  Each of the vanes is formed of a polymer resin, such as a thermoplastic, having a discontinuous fiber reinforcement”); and
The first ring portion and the second ring portion are each formed using at least one of compression molding or stamping (Column 2, lines 12-14 disclose “Fabricating the thermoplastic vanes may be performed by compression molding a thermoplastic resin reinforced with discontinuous fibers”).  

Claims 9, 16, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 9,086,034 to Aten in view of US Patent Number 2,897,533 to Bull and US Patent Number 10,040,563 to Pinto in view of US Patent Number 9,034,453 to Harasse.

Regarding claims 9 (dependent on claim 1), 16 (dependent on claim 10), and 20 (dependent on claim 17), Aten does not disclose the first ring portion and the second ring portion each including multiple plies, and a quantity of plies of the first ring portion becoming reduced towards the first portion first lug to provide a stepped ply drop design.  However, this limitation is taught by Harasse.  Harasse discusses peeling forces at the .
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding 35 USC 112 appear to be directed to the wrong application, as there were no 112 rejections in the office action and the claims are not directed to a source of hot bleed air or the degree of placement between exit holes.  
Applicant’s arguments regarding the amended limitations are moot in view of the current grounds of rejection.
Regarding the argument that it is improper to combine Aten and Harasse because Harasse is directed to a reinforced fuselage panel, Harasse discusses peeling forces at the edges of fiber reinforced materials in aircraft and how to minimize these forces.  Even if a fuselage panel and an aft cascade ring have different purposes, they still encounter these forces at the edges of the material.  Aten discloses materials that would encounter such forces at openings 123, and thus Harasse is applicable as it provides a way to minimize these forces.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642